DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Preliminary Amendment amending the claims and abstract, Power of Attorney, Internet Communications ADS and Information Disclosure statement all filed 12/16/2019 is acknowledged by the Examiner.  Action on the merits of Claims 1, 2, 4-7, 9-13, 15-17, 19-27 and 29-30 follows:
The Examiner has fully and carefully considered the Non-Patent Literature submitted by Applicant as well as the prosecution history of the PCT/EP2018/065980 and the written opinion.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach and or suggest the method of making the polyalphaolefin star polymer as claimed in formula I

    PNG
    media_image1.png
    96
    606
    media_image1.png
    Greyscale

Wherein n, m and p are each independently of each other  and odd numbered integer value between 9 and 41 and wherein a total carbon number of formula I is between 31 and 65, wherein n and m are both 9, p is not 9 or 11 and wherein n, m and p are not all 11.  Formula I is then subjected to isomerization in the presence of hydrogen and an isomerization catalyst to produce a lubricant having superior lubricant properties. The 

    PNG
    media_image2.png
    178
    461
    media_image2.png
    Greyscale


 the intermediate product of Formula II is further reacted by hydrogenation and hydrodeoxygenation to produce a polyalphaolefin star polymer to yield Formula I  which is then subjected to trimerization a feed  and a trimerization catalyst selected from alkali metals oxides particularly TiO2. containing at least one fatty acid to provide a trimerized mixture of polyalphaolefins which is then subjected to hydrotreating catalyst in the presence of hydrogen to produce a lube oil or lubricant having superior lubricant properties from a renewable source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2016/062868 is considered to be the closest prior art to 2O/Ti02 catalyst, obtaining from the ketonization a product stream comprising ketones having a longer average hydrocarbon chain length of said feedstock, the ketones do not particularly satisfy the claimed formula II compound.  There is no teaching or suggestion to produce a compound of Formula I and lubricant.  Kettunen et al.  teaches a process of simultaneous products of base oil and fuel components which subjects a feedstock comprising fatty acids and/fatty acid esters to a reaction zone and ketonization in the presence of a dual catalyst system followed by subjecting the ketones to hydrodeoxygenation to for linear hydrocarbons followed by isomerization and wherein the branched hydrocarbons are used as base oil.  Mylloya et al. teach a process for producing a hydrocarbon base oil from a renewable source which includes the steps of ketonization, hydrodeoxygenation and isomerization to produce a base oil comprising C18 saturated hydrocarbons, mononaphthenes, polynapthenes and fused dinaphthenes.  Fourage teaches production of alpha olefins.  Agee teaches production of basestocks from paraffinic hydrocarbons.  Grisso teaches lubricants containing blends of polymers.  Johnson et al. teach loose core star polymers and lubricating composition thereof. Zhang et al. teach a system and method of converting acids to hydrocarbon fuel which includes reacting carboxylic acids in a ketonization reactor followed by hydrodeoxygenation to produce n-paraffins.  Wu et al. teach polyalphaolefins by oligormerization and isomerization.  Qin et al. teach a star polymer .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.